The appellant asks for the granting of a motion for rehearing because of the fact that due to his inability to employ an attorney in his original trial in the lower court, his defense to the charge was not properly presented. There is no statement of facts in the record, and we are unable to tell what the proof was against him, nor can we speculate as to what his defense was, or should have been. However, we do find that he was represented by an attorney upon his trial, and a defense of insanity was presented to the trial court, and by the trial court charged upon in his charge to the jury. A further charge upon circumstantial evidence seems to have been refused. Doubtless the court did not think such a charge was called for by the facts, and in the absence of a statement of facts we presume that his ruling thereon was correct.
The motion is overruled.